The Honorable Mike Beebe State Senator 211 Arch Searcy, Arkansas 72143
Dear Senator Beebe:
This is in response to your request for an opinion concerning an interpretation of the "Therapy Technology Act of 1981" which is codified as A.C.A. 17-98-101 et seq.  Specifically, you ask whether individuals licensed as "Massage Therapy Technicians" under the act may advertise and/or provide and perform services which are designed to address stress, tension, migraine headaches, back problems, muscle strain or other such physical ailments.
For the reasons that follow, it is my opinion that the answer to your question is "no".
"Therapy technology" is defined in the act as:
     (A)  All massage therapy techniques and procedures either by on-hand or with mechanical device for the purpose of body reducing or contouring;
(B)  Use of all oils;
(C)  Hot or cold packs;
(D)  Hydrotherapy techniques;
(E)  Hilotherapy;
(F)  Electrotherapy;
(G)  Total hand and foot care through reflexology
(H)  Rolfing;
(I)  Polarity therapy treatments;
(J)  Loma body therapy treatments;
     (K)  Any on-hand techniques and procedures not covered under specific licensing laws of other boards.
The act provides for the registration of therapy technologists and also provides for the revocation or suspension of the certificate of registration of anyone registered under the act.  A.C.A.17-98-301 and 311.  One of the grounds for revocation or suspension is as follows:
     (a)(8) Invasion of the field of practice of any profession for which a license is required, or the diagnosis or treatment of ailments, disease, or injuries of human beings; [Emphasis added.]
The act clearly states that the diagnosis or treatment of ailments, diseases or injuries is grounds for revocation of a certificate of registration.  It thus may be concluded that persons registered under the act cannot lawfully perform services designed to "treat" ailments, diseases or injuries.
Additionally, the performing of such services, or the advertising of such services, may constitute the unlawful practice of medicine.  The practice of medicine is defined at A.C.A.17-93-201(2) in part as including:
          (A)  Holding out one's self to the public within this state as being able to diagnose, treat, prescribe for, palliate, or prevent any human disease, ailment, injury, deformity, or physical or mental condition, whether by the use of drugs, surgery, manipulation, electricity, or any physical, mechanical, or other means whatsoever.
          (B)  Suggesting, recommending, prescribing, or administering any form of treatment, operation, or healing for the intended palliation, relief, or cure of any physical or mental disease, ailment, injury condition, or defect of any person with the intention of receiving, either directly or indirectly, any fee, gift, or compensation whatsoever.
The "Arkansas Medical Practices Act" in which the above provision is found, exempts from the licensure requirements the duties performed by a therapy technologist.  A.C.A. 17-93-203(8)(b). This exception is clear, however, in stating that it only applies to the performance of duties of therapy technologists "as defined and limited by the laws of this state".  The duties of therapy technologists are limited by the "Therapy Technology Act of 1981" as not including the treatment of ailments, diseases, and injuries.
It is thus my opinion that the answer to your question is "no", therapy technicians may not perform or advertise services designed to treat ailments, diseases or injuries.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.